FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedMay 27, 2011 Commission File Number 1-15148 BRF–BRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. BRF – Brasil Foods S.A. CNPJ-MF 01.838.723/0001-27 A Publicly Traded Company with Authorized Capital ANNOUNCEMENT TO THE MARKET BRF’s Board of Directors at meeting held today has approved the election of the current members of the Board of Executive Officers and of Advisory Committees for a two-year term of office up to May 2013 pursuant to the Company’s Bylaws, as follows: Board of Executive Officers Name Position José Antonio do Prado Fay Chief Executive Officer Antonio Augusto de Toni Vice President for Export Markets Ely David Mizrahi* Vice President for Food Services * Fabio Medeiros Martins da Silva Vice President for Dairy Products Gilberto Antonio Orsato Vice President for Human Resources José Eduardo Cabral Mauro* Vice President for the Domestic Market * Leopoldo Viriato Saboya Vice President for Finance Administration and Investor Relations Luiz Henrique Lissoni Vice President for the Supply Chain Nelson Vas Hacklauer Vice President for Strategy, Projects and New Businesses Nilvo Mittanck Vice President for Operations and Technology Wilson Newton de Mello Neto Vice President for Corporate Affairs *The Vice Presidencies for Food Service and the Domestic Market will be filled in the event of and contingent upon the terms of the final approval of the Concentration Act currently subject to examination by the Administrative Council for Economic Defense – CADE, as well as eventual approval of the Company’s Board of Directors ADVISORY COMMITTEES: Governance, Sustainability and Strategies Committee: José Carlos Reis de Magalhães Neto Décio da Silva Allan Simões Toledo Nildemar Secches Finance and Policy and Risks Committee: Manoel Cordeiro Silva Filho Luís Carlos Fernandes Afonso Luiz Fernando Furlan Leopoldo Viriato Saboya Management Compensation and Executive Development Committee: Pedro de Andrade Faria Paulo Assunção de Souza Walter Fontana Filho Best Practices Evaluation Committee: Walter Fontana Filho Luiz Fernando Furlan Nildemar Secches São Paulo, May 26 2011. Leopoldo Viriato Saboya Chief Financial, Administrative and Investor Relations Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 27 , 2011 By: /s/ Leopoldo Viriato Saboya Name: Leopoldo Viriato Saboya Title: Financial and Investor Relations Director
